United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1948
                       ___________________________

                                Edward Thurman

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Queen, Sergeant, NCU; Downing, Lieutenant, NCU; Spurlock, Sergeant, NCU;
Stephen Williams, Warden, NCU; Billy Inman, Deputy Warden, NCU; Keith Day,
Building Mayor; Dexter Payne, Deputy Director, ADC; Barbara Williams, Inmate
            Grievance Supervisor, ADC; John Doe, Corporal, NCU

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                        Submitted: December 21, 2017
                           Filed: January 5, 2018
                               [Unpublished]
                               ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Arkansas Department of Correction inmate
Edward Thurman appeals after the district court1 adversely disposed of all of his
claims, including dismissing some of his claims without prejudice for failure to
exhaust administrative remedies. Also before the panel are Thurman’s motions for
appointment of counsel and for admission and production of documents.

      After careful review, we conclude that the district court appropriately disposed
of Thurman’s claims. See, e.g., King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052
(8th Cir. 2010) (reviewing de novo dismissal for failure to exhaust administrative
remedies). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Thurman’s
pending motions as moot.
                       ______________________________




      1
       The Honorable D. P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-